DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 GIBRALTOR REALTY HOLDINGS, LLC, Trustee of the BFA FLORIDA
         LAND TRUST #28 DATED JANUARY 1, 2017,
                       Appellant,

                                      v.

  WACHOVIA MORTGAGE FSB; DENNIS CASTIGIONE; and CHAPEL
          TRAIL OWNERS ASSOCIATION, INC., et al,
                       Appellees.

                               No. 4D18-1831

                               [April 11, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. 09-004851
CACE (11).

   Jerome L. Tepps of Jerome L. Tepps, P.A., Sunrise, for appellant.

  Sara F. Holladay-Tobias, Emily Y. Rottmann and C.H. Houston III of
McGuireWoods LLP, Jacksonville, for appellee Wachovia Mortgage FSB.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.